Case 2:17-cv-07732-DSF-JPR Document 298 Filed 06/14/19 Page1of1 Page ID #:4056

 

Attorney or Party without Attorney;
David L. Evans, Esq., Bar #155634
Hamrick & Evans, LLP
2600 West Olive Ave, Suite 1020
Burbank, CA 91505
Telephone No; 818-763-5292 FAX No: 818-763-2308

 

Ref. No. or File No.:

 

Attorney for: Defendant

 

Insert name of Court, and Judicial District and Branch Court:
United States District Court Central District Of California

 

Plaintiff City of Torrance
Defendant: Hi- Shear Corporation, et al.

For Court Use Only

 

Time:

PROOF OF SERVICE Hearing Date:

Dept/Div:

 

 

 

 

Case Number:

217CV07732DSFJPR

 

 

I, At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of the Summons In a Civil Action Third Amended Third- Party Complaint; Third Amended Third- Party Complaint;
Correspondence; Policy Evidence; Judge Fisher's Standing Order
3. a. Party served: Pat Simmons Golf Company Pursuant to Cal. Corp. Code 2011 et seq., c/o Travelers
Casualty and Surety Company
b. Person served: Becky DeGeorge, Person Authorized to Accept
4. Address where the party was served: CSC Lawyers

2710 Gateway Oaks Dr, Suite 150 N
Sacramento, CA 95833

3. [served the party:

a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive

process for the party (1) on: Thu., Jun. 06, 2019 (2) at: 3:45PM

7. Person Who Served Papers: Recoverable Cost Per CCP 1033.5(a)(4)(B)

a. John M. Adams d. The Fee for Service was:

1500 W. El Camino Avenue, #510
Sacramento, CA 95833
fl 855-SVALPRO, Fax (866) 900-4665
Valpro www. ValproAttorneyServices.com

Arte

(iii) County:

e. lam: (3) registered California process server
fi) Independent Contractor
(ii) Registration No.: 2014-45

Sacramento

8. I declare under penalty of perjury under the laws of the State of California that the foregoing is trye and correct.

Date: Thu, Jun. 06, 2019

 

Rule 2.130 AS ELS WaT Meme 1, 2007 PRGOE OV SERVICE

aoe hamrick. 22674
